Citation Nr: 1521930	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Beverly Gordon Jones


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was previously remanded by the Board in November 2013 in order to schedule the appellant for a hearing at the local regional office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2013 Remand instructed the RO to schedule the appellant for a hearing before a Veterans Law Judge, pursuant to September 2013 letters from the appellant requesting a hearing.  The Board noted that appellants have a right to a hearing before the Board in accordance with 38 C.F.R. § 20.700(a) (2014).

The appellant was scheduled for a February 2014 hearing, however, was unable to attend due to hazardous weather.  The record contains an email from the Veteran's representative dated February 17, 2014, the day before the scheduled hearing, expressing concern about their safety in traveling to the RO for the scheduled Board hearing.  The record also contains a February 18, 2014 letter from the Veteran's representative stating that she made a phone call on February 17, 2014 and left a voicemail requesting to reschedule the hearing.  Additionally, the representative states that she sent two prior emails requesting to reschedule.  

In light of the foregoing, the Board concludes that a remand is necessary in order to the schedule the appellant for a hearing at the local regional office.

Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



